                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS


PATRICIA CAHILL
                    Plaintiff(s)

            v.                             CIVIL ACTION NO. 1:16-cv-11425-GAO



Peter O'Rourke
                    Defendant(s)


                             JUDGMENT IN A CIVIL CASE

O’Toole U.S.D.J



      IT IS ORDERED AND ADJUDGED: Pursuant to the Opinion and Order of this
      court on 09/27/2019, Summary Judgment is GRANTED for the Defendant. This
      action is hereby dismissed




                                                 ROBERT M. FARRELL
                                                 CLERK OF COURT



Dated: 09/27/2018
                                              By /s/ Taylor Halley
                                                 Deputy Clerk
